Decree of the Surrogate’s Court of Kings county reversed upon the law and the facts, with costs to the appellant, payable out of the estate, and decree directed allowing appellant’s claim to the extent of $2,500, with interest from the date of decedent’s death, together with costs. We are of opinion that the evidence is ample to justify a finding that the appellant rendered services to the decedent and his wife as alleged in her claim and that the deceased promised to pay the claimant well for such services and to make provision therefor in his will, and that the surrogate’s findings to the contrary are against the weight of the evidence. Findings contrary to *788this decision are reversed and new findings will be made in support thereof. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur. Settle order ' on notice. [136 Misc. 581.]